1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 19-02763-AB (JPRx)
11    Kyu Hwa Back
12                                                 ORDER OF DISMISSAL FOR
                      Plaintiff,
13                                                 LACK OF PROSECUTION WITHOUT
     v.                                            PREJUDICE
14
     2379 Westwwod Investors, LLC et al
15                                                 (PURSUANT TO LOCAL RULE 41)
16
                      Defendants.
17
18
19
20
21         On July 19, 2019, the Court issued an Order to Show Cause why this case should
22   not be dismissed for lack of prosecution. A written response to the Order to Show Cause
23   was filed on August 2, 2019. In light of Plaintiff’s response to the Order to Show, the
24   Court continued the Order to Show Cause response deadline to September 2, 2019. No
25   response having been filed to the Court’s Order to Show Cause,
26         //
27         //
28
                                              1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
     Dated: September 10, 2019       _______________________________________
6                                    HON. ANDRÉ BIROTTE JR.
7                                    UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
